--------------------------------------------------------------------------------

Exhibit 10.1

PEAVLER SEVERANCE AGREEMENT


This Severance AGREEMENT (this “Agreement”), dated as of March 16, 2018, by and
between Celadon Group, Inc., a Delaware corporation, whose principal place of
business is One Celadon Drive, 9503 E. 33rd Street, Indianapolis, Indiana 46235
(the “Company”), and Bobby Peavler at 7050 S. 50 W, Pendleton, Indiana 46064
(“Peavler”).
WHEREAS, Peavler is currently the Senior Vice President of Finance, and an
executive employee of the Company, and Peavler agrees to resign his positions of
Senior Vice President of Finance and any other positions held with the Company
and its subsidiaries according to the terms and conditions set forth in this
Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:


1.          Resignation. Peavler shall resign as the Company’s Senior Vice
President of Finance (and shall resign from all other officer, manager, and any
other positions of employment held at the Company and/or any subsidiary or
minority investee of the Company) on March 16, 2018 (the “Resignation Date”).
2.          Severance Payment.  As consideration for this Agreement, Celadon
agrees that it will compensate Peavler with a Severance (“Severance”) in the
amount of One Hundred and Ten Thousand Dollars and No Cents ($110,000.00).  The
Severance will be paid monthly in six (6) equal installments (“Monthly
Payments”) through Celadon’s regular payroll, less payroll advances and
applicable withholding for federal, state, and local taxes paid in the normal
course.  The Monthly Payments will begin on March 30, 2018 and continue on the
30th of each month thereafter until the Severance is paid in full. In addition
to Severance and payment of his regular payroll, Peavler will be paid any
accrued vacation as of the date of this Agreement, which will be paid on the
next regular payroll date. All together, these amounts constitute the total
amount that Peavler will be paid as a result of the termination of employment
with Celadon. The total amount includes all amounts that are due or that
otherwise may be due from Celadon, including, but not limited to, wages,
bonuses, severance pay, benefits, unvested stock grant and options (including
any and all unvested restricted stock grant cash options), interest and any
other amounts that may heretofore have accrued or will accrue in the future but
for this Agreement.  Peavler further understands and agrees that this Severance
payment constitutes consideration to which Peavler would not otherwise be
entitled but for their execution of this Agreement.  Peavler shall pay any and
all taxes, interest and penalties with respect thereto and shall indemnify and
hold Celadon harmless from any and all liability with regard thereto. In order
to receive the Severance and any other amounts payable or benefits provided
hereunder, Peavler must execute a timely and effective release of claims in the
form attached hereto as Exhibit A.  Such release of claims creates legally
binding obligations and Peavler is advised to consult an attorney prior to
signing it.


3.          Forfeiture of Restricted Stock Grants.  Peavler has two (2) grants
of Restricted Stock Grants (“RSGs”) that will be forfeited, as follows:


a.
Of the 4,000 RSGs granted by the Company to Peavler on 1/28/15 in RSG 518, 1,000
RSGs are currently unvested and will be forfeited on the Resignation Date;

1

--------------------------------------------------------------------------------

b.
Of the 15,000 RSGs granted by the Company to Core on 1/29/16 in RSG 626, 7,500
RSGs are currently unvested and will be forfeited on the Resignation Date.

4.          Indemnification. With respect to services provided by Peavler both
prior to and after the effective date of this Agreement, the Company shall
indemnify Peavler to the fullest extent permitted by Section 145 of the General
Corporation Law of the State of Delaware, as the same may be amended or
supplemented, or by any successor thereto, against all of the expenses,
liabilities and other matters referred to in or covered by said Section. 
Expenses (including attorneys’ fees) incurred by Peavler in defending any civil,
criminal, administrative, or investigative action, suit, or proceeding shall be
paid by the Company in advance of the date due as identified by Peavler’s
attorney or service provider and also before any final disposition of such
action, suit, or proceeding; provided, that Peavler hereby undertakes and agrees
to repay all such amounts if it shall ultimately be determined that Peavler is
not entitled to be indemnified by the Company as required hereby.


5.          Confidentiality. Peavler covenants and agrees that he will keep
confidential and will not repeat or disclose any of the terms or conditions of
this Agreement, or any of the negotiations which resulted in this Agreement,
except to his legal counsel, financial advisors, and his immediate family.


6.          Non-Disparagement.  Peavler agrees that neither he nor members of
his immediate family shall engage in any disparagement of the Company, any of
its affiliates or minority investees, or any of their respective officers,
directors, employees and agents.  The Company agrees that it shall not engage in
any disparagement of Peavler.


7.          Non-Disclosure of Trade Secret and Confidential Information.  During
his employment with the Company, Peavler has had access to confidential,
proprietary and/or trade secret information (“Proprietary Information”) of the
Company, its subsidiaries, minority investees, affiliates and divisions
(collectively referred to herein as the “Celadon Group of Companies”).  The
Parties acknowledge that the Company is and will at all times remain the
exclusive owner of the Proprietary Information.  Given the position Peavler held
with the Company, and the potentially sensitive and/or private nature of this
Proprietary Information, Peavler acknowledges and agrees that he will not
directly or indirectly use or disclose the Proprietary Information outside of
the Company for twenty-four (24) months after the Resignation Date, without the
express written permission of the Chief Executive Officer of the Company. 
“Proprietary Information” is defined to mean all materials and information
(whether written or not and whether or not designated as confidential or
proprietary) about the Celadon Group of Companies’  services; processes;
research; development; past, present, and identifiable prospective customers;
personnel; purchasing; marketing; costs; improvements; discoveries; business
methods; formulas; inventions; and other business aspects of the Celadon Group
of  Companies which are not generally known and accessible to the public at
large or which provide the Celadon Group of Companies with a competitive
advantage.
In the event that Peavler becomes legally compelled to disclose any Proprietary
Information, Peavler shall provide the Company with prompt written notice so
that the Company may seek a protective order or other appropriate remedy. In the
event that such protective order or other remedy is not obtained, Peavler shall
furnish only that portion of such Proprietary Information or take only such
action as is legally required by binding order and shall exercise his reasonable
efforts to obtain reliable assurance that confidential treatment shall be
accorded any such Proprietary Information.


2

--------------------------------------------------------------------------------

8.          Acknowledgment by Company; and Non-Competition.  Company
acknowledges that Peavler (prior to the execution of this Agreement) was not
party to any non-competition, non-disclosure or non-solicitation agreement with
the Company and that the limitations as described herein are expressly bargained
for and material consideration for the Parties to execute this Agreement. 
Peavler warrants and represents that for a period of six (6) months from the
Resignation Date that he will not, directly or indirectly:


A.          Release to any person, firm or corporation in any manner whatsoever,
any information obtained primarily as a result of his employment with the
Company concerning any matters affecting or relating to the business of the
Celadon Group of Companies, including, but not limited to, any information
concerning the business of the Celadon Group of Companies, its manner of
operation, its plans, practices, processes or other data, without regard to
whether all of the foregoing matters will be deemed confidential, material or
important. The Parties agree that nothing in this Section 8(A) limits the
restrictions set forth in Section 7 of this Agreement; or


B.          Call on or solicit, either for himself or for any other person, firm
or corporation in competition with the Company, any of the customers of the
Celadon Group of Companies of whom Peavler obtained knowledge, became acquainted
with or whose information Peavler had access to as a result of his employment
with the Company; or


C.          Call on or solicit, either for himself or for any other person, firm
or corporation in competition with the Company, any person, firm or corporation
which was a customer of the Celadon Group of Companies in the twelve (12) months
preceding the Resignation Date; or


D.          Make known to any person, firm or corporation, either directly or
indirectly any of the plans, financial information, sales and marketing
information, or potential undertakings of the Celadon Group of Companies. The
Parties agree that nothing in this Section 8(D) limits the restrictions set
forth in Section 7 of this Agreement; or


E.           Engage in any employment or business activity that is in
competition or is reasonably expected to be in competition with the Celadon
Group of Companies or which performs services or sells goods or services which
are similar to those provided or sold by the Celadon Group of  Companies, except
that Peavler shall be free to participate in (i) the transportation of materials
provided that  they are not transported in containers, refrigerated or dry van
equipment, (ii) the activities and services permitted  in Section 2 above, or
(iii) activities for which the Company has provided specific written consent
prior to the effective date herein; or
 
3

--------------------------------------------------------------------------------



F.          Solicit or attempt to hire, for himself or any other person, any of
the Celadon Group of Companies’ employees, independent contractors, or agents,
or encourage or attempt to cause any of the Celadon Group of Companies’
employees, independent contractors, or agents to terminate their employment or
business relationship with the Celadon Group of Companies.  The Company agrees
that Peavler may contact any employee who is terminated by the Celadon Group of
Companies or who voluntarily leaves the employ of the Celadon Group of Companies
without the direct or indirect solicitation of Peavler.


10.          Remedies for Breach of Covenants by Peavler.  In the event that
Peavler breaches the provisions in any of Sections 1 or 4 – 8 (collectively, the
“Covenants”), the Parties hereby agree that the Company, in addition to any
other right or remedy available to it in law or equity, will have the following
additional right and remedy.  Since the damages to the Company resulting from a
breach by Peavler of the Covenants above could not adequately be compensated by
money damages, the Company shall also be entitled to an injunction restraining
such breach or threatened breach, and in any case, no bond or other security
shall be required in connection therewith except as provided by law.  Peavler
agrees that the provisions of the Covenants are necessary and reasonable to
protect the Company in the conduct of its business.  If any restriction
contained in Covenants shall be deemed invalid, illegal or unenforceable by
reason of the extent, duration or geographical scope hereof, or otherwise, then
the court making such determination shall have the right to reduce such extent,
duration, geographical scope or other provisions hereof and, in its reduced
form, such restriction shall then be enforceable in the manner contemplated
hereby.


11.          Remedies for Breach of Covenants by the Company. In the event that
the Company breaches Section 2, the Parties agree that Peavler shall have any
right or remedy available to him in law or equity for redress of his grievances.


12.          Return of Property.  Peavler represents and warrants that he will
return to the custody of the Company property and Proprietary Information, as
well as all copies thereof, that were in his possession, custody, or control, by
no later than the business day after the Resignation Date.  This includes all
tangible personal property (such as access keys, cell phone, laptop computer,
Company credit card, etc.) and all writings, contracts, records, files, tape
recordings, correspondence, communications, summaries, data, notes, memoranda,
diskettes, or any other source containing information which relates to or
references the Celadon Group of Companies and which was provided by the Company
or obtained as a result of Peavler’s employment with the Company.


13.          Construction.  The fact that one Party drafted this Agreement or
any specific provision hereof shall not be construed against either Party.  The
Parties hereby confirm and agree that this Agreement is the result of
negotiation and compromise, and that in interpreting this Agreement neither
Party shall be considered to be the drafter of the document, and that the
language should not be strictly construed against either Party.  Instead, the
language of the Agreement should be interpreted consistently with the ordinary
and reasonable meaning of the words used.
 
4

--------------------------------------------------------------------------------



14.          Non-reliance on Other Statements or Promises.  Peavler represents
and acknowledges that in executing this Agreement, he does not and has not
relied on any representation or statement by the Company or its agents, except
the statements that are contained within this Agreement.


15.          Mutual Cooperation.  The Parties agree to cooperate with each other
in the preparation and execution of all documents and agree to perform any and
all actions necessary to facilitate the completion of the responsibilities of
the Parties under this agreement.


16.          Enforcement Costs.  If any legal action or other proceeding is
brought for enforcement of this Agreement, or because of an alleged dispute,
breach, default, or misrepresentation in connection with any provisions of this
Agreement, the prevailing Party or Parties shall be entitled to recover any
reasonable attorney's fees, court costs and all expenses, even if not taxable as
court costs (including, without limitation, all such fees, costs and expenses
incident to appeals), incurred in that action or proceeding, in addition to any
other relief to which such Party or Parties may be entitled.


17.          Limitation of Remedies.  Peavler acknowledges and agrees that the
release and discharge granted by him in this Agreement shall survive the
execution of this Agreement and shall also remain binding upon Peavler even in
the event of a breach of any part of this Agreement by the Company.   In the
event of any such breach by the Company, Peavler acknowledges and agrees that
his sole and exclusive remedy against the Company shall be limited to an action
for breach of this Agreement and in no event shall any breach of this Agreement,
of any nature or magnitude by the Company, entitle Peavler to revoke or cancel
this Agreement or any part thereof or to otherwise avoid and limit in any way
the binding nature of the release and discharge as contained in Exhibit A to
this Agreement.


18.          Severability.  If any one or more of the provisions contained in
this Agreement as to any of the Parties to this Agreement shall for any reason
be held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other Party to this Agreement, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision(s) had never
been contained therein.


19.          Binding Agreement.  The terms and provisions of this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective heirs, legal representatives, agents, successors and assigns;
provided, however, that in no event shall Peavler be entitled to assign any
rights or delegate any duties or obligations under this Agreement without the
written approval of the Company.


20.          Governing Law.  This Agreement shall be subject to and governed by
the laws of the State of Indiana.  The Parties agree to submit any dispute to
jurisdiction before any Marion County, Indiana court, and any claim arising
under this Agreement may only be brought before the state or federal courts with
jurisdiction over Marion County, Indiana.
 
5

--------------------------------------------------------------------------------

21.          Entire Agreement; Supersedes Previous Agreements. Except as
otherwise expressly provided herein, this Agreement (including the release and
acknowledgement attached hereto) contains the entire agreement and understanding
of the parties hereto with respect to the matters covered herein and supersedes
all prior or contemporaneous negotiations, commitments, agreements and writings
with respect to the subject matter hereof, all such other negotiations,
commitments, agreements and writings shall have no further force or effect, and
the parties to any such other negotiation, commitment, agreement or writing
shall have no further rights or obligations thereunder.


22.          Notices. All notices or communications hereunder shall be in
writing, addressed as follows:
To the Company:
Celadon Group, Inc.
One Celadon Drive
9503 E. 33rd Street
Indianapolis, Indiana 46235
Attn: Mr. Chase Welsh
E-mail: cwelsh@celadontrucking.com


To Peavler:
Mr. Bobby Peavler
7050 S. 50 W
Pendleton, Indiana 46064
E-mail: bobpeav@yahoo.com
All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by hand delivery, upon receipt or (ii) if sent by
overnight or electronic mail or facsimile, upon confirmation of receipt by the
sender of such transmission or delivery.


23.          Headings.  Paragraph headings are included for ease of reference
only, and shall have no effect on the meaning or construction of this Agreement.


24.          Counterparts.  This Agreement may be executed in identical
counterparts, each of which shall constitute an original of this Agreement.  It
is herein agreed and acknowledged that each party to this Agreement shall bear
its own costs and attorney fees incurred as of the date of this Agreement.


25.           Time for Consideration and Revocation.  Celadon and Peavler
acknowledge and agree that Peavler has been offered at least twenty-one (21)
days to consider this Agreement, and that he was encouraged by Celadon to
consult with an attorney prior to executing this Agreement.  Peavler may accept
this offer at any time prior to such 21 days by executing this Agreement and by
signing the Acknowledgement and Waiver attached hereto as Exhibit B.  Upon
executing this Agreement, Peavler shall have seven (7) days following his
execution of this Agreement in which he may revoke this Agreement.  This
Agreement shall not be enforceable until this revocation period has expired. 
Notice of the revocation of this Agreement must be in writing and delivered to
Andy De La Cruz, Human Resources Manager, 9503 East 33rd St., Indianapolis,
Indiana, 46235, no later than 10:00 o'clock a.m. on the next business day
following the expiration of the seven (7) day period.
 
6

--------------------------------------------------------------------------------



26.          Advice Concerning Attorney, Understanding and Voluntariness. 
PEAVLER REPRESENTS AND AGREES THAT HE HAS BEEN ADVISED BY THE COMPANY TO SEEK
LEGAL COUNSEL PRIOR TO EXECUTING THIS AGREEMENT AND THE RELEASE ATTACHED HERETO,
THAT HE HAS SOUGHT AND RECEIVED THE ADVICE OF COUNSEL, THAT HE HAS CAREFULLY
READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF THIS AGREEMENT AND THE
RELEASE ATTACHED HERETO, AND THAT HE IS VOLUNTARILY ENTERING INTO THIS AGREEMENT
AND THE RELEASE ATTACHED HERETO.


PLEASE READ THIS AGREEMENT CAREFULLY.  THIS AGREEMENT AND GENERAL RELEASE OF ALL
CLAIMS INCLUDES A RELEASE OF ALL CLAIMS KNOWN AND UNKNOWN.


[Signature page follows]
7

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date first written above.


CELADON GROUP, INC.
 
BOBBY PEAVLER
             /s/ Chase Welsh    /s/ Bobby Peavler
Chase Welsh
 
Bobby Peavler
General Counsel & Secretary
               
Dated:
 3/28/2018  
Dated:
 4/3/2018




--------------------------------------------------------------------------------

Exhibit A


General Release


In exchange for the payments and other benefits described in the agreement to
which this release is attached (the “Agreement”), Peavler, on his own behalf and
on behalf of his heirs, executors, administrators, assigns and successors, does
hereby covenant not to sue and acknowledges full and complete satisfaction of
and hereby releases, absolves and discharges the Company and its affiliates and
their successors and assigns, parents, and subsidiaries, past and present, as
well as their trustees, directors, officers, agents, attorneys, insurers,
stockholders and employees, past and present, and each of them (hereinafter
collectively referred to as “Releasees”), with respect to and from any and all
claims, demands, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, debts, wages, vacation pay, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, which Peavler now owns or holds or has at
any time heretofore owned or held as against said Releasees, or any of them,
arising out of or in any way connected with his employment or other
relationships with the Company or its affiliates, or his separation from any
such employment or other relationships (collectively, “Released Claims”),
including specifically, but without limiting the generality of the foregoing,
any claim under Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act of 1967, as amended
by the Older Worker’s Benefit Protection Act (“ADEA”), the federal Family and
Medical Leave Act, the Fair Labor Standards Act, the Equal Pay Act, the Employee
Retirement Income Security Act of 1974, the Worker Adjustment and Retraining
Notification Act, or any other employment related federal, state or local law,
regulation or ordinance; provided, however, that the foregoing release will not
include or affect (and the following are expressly excluded from any Released
Claims): (i) Peavler’s rights under the Agreement; (ii) Peavler’s rights to file
claims for workers’ compensation or unemployment insurance benefits,
(iii) Peavler’s regular and usual salary accrued prior to the Separation Date,
accrued but unused vacation through the Separation Date, COBRA continuation
coverage and life insurance conversion rights, if any, and (iv) Peavler’s rights
to provide information, assist or participate in any investigation, proceedings,
or litigation concerning any administrative claim with any government agency
under any applicable law that protects such rights, or to file such a claim. 
This General Release does not (i) limit Peavler's ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state or local governmental agency or commission (“Government
Agencies”), (ii) limit Peavler’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company, or (iii) limit Peavler’s right to
receive an award for information provided to any Government Agencies.


Peavler acknowledges that the non-disparagement and confidentiality provisions
contained in the Agreement infringe on Peavler’s rights described in the
foregoing sentence, and Peavler agrees that he is aware of and has consented to
such infringement. Peavler acknowledges and affirms the duties and obligations
contained in Sections 7 and 8 of the Agreement. Furthermore, notwithstanding the
foregoing release, Peavler will continue to be entitled to all of his respective
statutory rights to indemnification, including, without limitation,
indemnification pursuant to the Company’s organizational documents, insurance
policies or under applicable law to the same extent Peavler would have had the
right to be indemnified absent this release.
 

--------------------------------------------------------------------------------



Peavler acknowledges that he is waiving and releasing any rights he may have
under the ADEA and that this waiver and release is knowing and voluntary.
Peavler and the Company agree that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date (as
hereinafter defined) of the Agreement.  Peavler acknowledges that he is agreeing
to the terms of this General Release, including, without limitation, waiving and
releasing the Released Claims, because the Company has agreed to pay Peavler
money and provide other benefits under the Agreement to which Peavler is not
otherwise entitled in the absence of delivering this General Release.  Peavler
further acknowledges that he has been advised by this writing that:


(a)          He should consult with an attorney prior to executing the Agreement
and this General Release;


(b)          He has at least twenty-one (21) days within which to consider the
Agreement and this General Release, but if he wishes to sign the Agreement and
this General Release earlier, he may do so by signing the Acknowledgment and
Waiver of the 21-day consideration period in the form attached as Exhibit B to
the Agreement;


(c)          He has seven (7) days following his execution of the Agreement and
this General Release to revoke the Agreement and this General Release;


(d)          This Agreement and the General Release will not be effective until
the eighth day after Peavler executes and does not revoke the Agreement (the
“Effective Date”); and


(e)          Nothing in the Agreement or this General Release prevents or
precludes Peavler from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.  Any revocation must be in writing and hand delivered to the
Company by close of business on or before the seventh day from the date that
Peavler signs the Agreement and this General Release.  In the event that Peavler
exercises his right of revocation, neither Peavler nor any member of the Company
or its affiliates will have any further rights or obligations under the
Agreement.


Peavler represents and warrants that he has no present knowledge of any injury,
illness or disease to him that is or might be compensable as a workers’
compensation claim or similar claim for workplace injuries, illnesses or
diseases.


Terms used herein and not otherwise defined will have the meanings set forth in
the Agreement to which this General Release was attached.


[Signature page follows]

--------------------------------------------------------------------------------





Intending to be legally bound, I have signed this General Release as of the date
written below.




Signature: /s/ Bobby
Peavler                                                                      
                    Bobby Peavler


Date Signed:
4/3/18                                                                                      



--------------------------------------------------------------------------------

Exhibit B
Acknowledgment and Waiver


I, Bobby Peavler, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and General Release and voluntarily chose to sign the
Agreement and General Release prior to the expiration of the 21-day period.


I declare under penalty of perjury under the laws of the United States of
America, that the foregoing is true and correct.


EXECUTED this 3rd day of April, 2018, at Marion County, Indiana.




                    /s/ Bobby Peavler                                        

Bobby Peavler



Back to Form 8-K [form8k.htm]